         Case 2:20-cv-02212-JDW Document 61 Filed 11/19/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PERIRX, INC.,                       :
                                    :              Case No. 2:20-cv-02212-JDW
                  Plaintiff,        :
                                    :
      v.                            :
                                    :
THE REGENTS OF THE UNIVERSITY :
OF CALIFORNIA, et al.,              :
                                    :
                  Defendants.       :
____________________________________:

                                           ORDER

       AND NOW, this 19th day of November, 2020, upon consideration of Defendant EZLife

Bio, Inc.’s Motion to Dismiss (ECF No. 42), and for the reasons set forth in the accompanying

Memorandum, it is ORDERED that the Motion is GRANTED, and Plaintiff’s claims against

EZLife (Counts XIII and XV of the Complaint) are DISMISSED.

                                            BY THE COURT:


                                            /s/ Joshua D. Wolson
                                            HON. JOSHUA D. WOLSON
                                            United States District Judge
